DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/24/2021 is being considered.
Drawings
The drawings were received on 10/15/2020. These drawings are acceptable.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Amendment
The preliminary amendment to the claims filed 6/8/2022 has been entered:
Claims 10-12 and 17 are cancelled.
Claims 1-9 and 13-16 are active.
Claim Objections
Claims 1, 5, 7, and 13 are objected to because of the following informalities:
Regarding claim 1, the word “and” at the beginning of line 8 should be deleted and instead inserted at the end of line 7.
Claim 5 lacks an appropriate status identifier. See MPEP § 1893.01(a)(4).
Regarding claim 7, the word “integral” in line 1 should say “support”.
Regarding claim 13, “a rear end portion” in line 9 should instead say “the rear end” since a rear end of the barrel was already recited in line 4.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the receiver” in line 1 and “the rear end” in line 5. There is insufficient antecedent basis for these limitations in the claim. Neither a receiver, nor a rear end were previously claimed. As such, the limitations should instead say “a receiver” and “the back end”, respectively.
Claim 5 recites the limitation “the host firearm’s gas operating system” in line 2. There is insufficient antecedent basis for this limitation in the claim. A host firearm and a gas operating system thereof were not previously claimed. As such, it is the examiner’s belief that the limitation should instead say, for example, “a gas operating system of the rifle”.
Claim 6 recites the limitation “a portion” in line 2. There is insufficient antecedent basis for this limitation in the claim because a portion of the gas operating system was already recited in line 2 of claim 5, from which claim 6 depends.
Claim 7 recites the limitation “the host gas operating firearm’s direct gas operating system” in line 3. There is insufficient antecedent basis for this limitation in the claim. A direct gas operating system of the firearm was not previously claimed. As such, it is the examiner’s belief that the limitation should instead say, for example, “the gas operating system of the rifle”.
Claim 13 recites the limitation “a gas operating system” in line 5. There is insufficient antecedent basis for this limitation in the claim. A gas operating system was already recited in line 3 of the claim. Additionally, the previous recitation of the gas operating system recited in line 3 appears to suggest that the gas operating system is not a positively claimed component of the gas operated firearm, whereas the recitation of the gas operating system recited in line 5 appears to suggest that the gas operating system is a positively claimed component of the gas operated firearm. As such, it is unclear as to whether or not applicant is positively claiming the gas operating system in the invention of claim 13.
Further regarding claim 13, the limitation “its periphery” is unclear as claimed as to which previously recited component the word “its” refers to. For examination purposes, it was assumed by examiner that applicant intended to claim that the through bore is adjacent to a periphery of the barrel nut.
Claims 2-4, 8-9, and 14-16 are rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3, 5-7, and 13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Krieger (US 5412895), herein ‘Krieger’.
Regarding claim 1, Krieger discloses a barrel nut assembly (Fig. 1) for connecting a firearm barrel (30) to a receiver (32) of a gas operated rifle (col. 4 lines 5-6), said barrel nut assembly comprising: 
a barrel nut (40) which is generally cylindrical in shape (Fig. 3a) and defines a generally longitudinally extending bore extending from a back end of said nut along a longitudinal axis to a front end of the nut (Fig. 3a), said bore having internal threads (42; Fig. 3a) to be secured at the back end to an externally threaded front end part (34) of the receiver (Fig. 1), the front end of said bore being configured to receive a rear end portion of the firearm barrel therein (Fig. 1); and 
a locknut (50) having external threads (52) that engage with the internal threads in the barrel nut bore (Fig. 1), enabling the locknut to be threadedly received within and connected to the barrel nut (Fig. 1), said locknut being configured to compressively engage and secure said firearm barrel in position against said receiver as the locknut is screwed into the barrel nut and tightened to a preset torque value (Fig. 1), a rotational orientation of said barrel nut about the barrel being independent of torque applied to the locknut (Fig. 1).
Regarding claim 2, Krieger discloses wherein a forward face of said barrel nut has an external structure (Fig. 3; outer surface of component 40) configured to be captured within a fixture used to secure the receiver and prevent rotation of said barrel nut when said locknut is being secured within said longitudinal bore (Fig. 1).
Regarding claim 3, Krieger discloses wherein the external structure is a flange (Fig. 3A).
Regarding claim 5, Krieger discloses wherein said barrel nut includes an integral support structure (44) for at least a portion of a gas operating system of the rifle (col. 4 lines 10-14).
Regarding claim 6, Krieger discloses wherein said support structure includes a longitudinally extending bore (44) configured to receive the portion of the gas operating system (col. 4 lines 10-14).
Regarding claim 7, Krieger discloses said support structure includes a bushing (Figs. 1 and 3A) positioned on a top side of said barrel nut (Fig. 3A) having a longitudinally extending bore (44) configured to receive a gas tube of the gas operating system (col. 4 lines 10-14).
Regarding claim 13, Krieger discloses gas operated firearm (col. 4 lines 5-6) comprising: 
a gas operating system having an operating rod (Fig. 1; col. 4 lines 10-14);
an upper receiver (32) having a forward end with an externally threaded extension (34) and an opening (36) for receiving the operating rod (Fig. 1; col. 4 lines 10-14); 
a barrel (30) having an annular flange (31) proximate a rear end of the barrel (Fig. 1); and
a barrel nut assembly (20) for connecting said barrel to said upper receiver (Fig. 1), said barrel nut assembly including: 
an internally threaded (42) barrel nut (40) threadingly secured to said externally threaded extension of the receiver and being configured to receive the rear end of the firearm barrel therein (Fig. 1), said barrel nut having a through bore (44) adjacent to a periphery of the barrel nut that is aligned with said receiver opening to receive said operating rod therethrough (Fig. 1); and 
a locknut (50) having external threads (52) that engage with the internally threaded barrel nut to compressively engage and secure said firearm barrel in position against said receiver (Fig. 1), a back side of said barrel annular flange being seated against a forward face of the threaded extension of the receiver (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krieger (US 5412895) as applied to claims 3 and 13 above, respectively, and further in view of Kenney et al. (US 8539708), herein ‘Kenney’.
Regarding claims 4 and 14, Krieger discloses a flange as previously described, but does not expressly teach wherein a forward end of said barrel nut includes an exterior flange having at least two squared off sections to render a forward face of said barrel nut substantially square, said squared off sections being configured to be received within and captured by a fixture used to lock the receiver and barrel nut in place to prevent rotation thereof when mounting the barrel.
Kenney teaches a gas operated firearm (Fig. 1) comprising a barrel nut (44) configured to secure a barrel (12) to a receiver (14), the barrel nut comprising a forward end with an exterior flange having at least two squared off sections to render a forward face of the barrel nut substantially square (Figs. 2-3 and 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for the forward end of the barrel nut of Krieger to have an exterior flange with at least two squared off sections rendering a forward face of the barrel nut substantially square as taught by Kenney in order to reduce the size and weight of the barrel nut (Kenney; col. 7 lines 37-39).
Claims 8-9 and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krieger (US 5412895) as applied to claims 3 and 13 above, respectively, and further in view of Brown (US 8561335), herein ‘Brown’.
Regarding claims 8-9 and 15-16, Krieger does not expressly teach wherein a forward face of said locknut is provided with a plurality of spaced grooves configured to engage with correspondingly spaced teeth on a wrench which is used to apply torque to said locknut when compressively engaging and securing said firearm barrel in position against said receiver.
Brown teaches a gas operating firearm (Fig. 1) comprising a barrel nut assembly (Fig. 3) comprising a barrel nut (68) and a locknut (74), wherein the locknut is provided with a plurality of spaced grooves (Fig. 3; areas defined between teeth 80) configured to engage with correspondingly spaced teeth on a wrench (col. 6 lines 35-38).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for the forward face of the locknut of Krieger to have a plurality of spaced grooves configured to engage correspondingly spaced teeth on a wrench as taught by Brown in order to threadedly engage and disengage the locknut from the barrel nut to attach and detach the barrel to and from the receiver (Brown; col. 6 lines 38-43).
Conclusion
Claims 1-9 and 13-16 are rejected. Claims 10-12 and 17 are cancelled.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641